Issuer Free Writing Prospectus Filed pursuant to Rule 433(d) Registration No. 333-181014-01 Pricing Supplement Dated August 1, 2013 United Airlines, Inc. 2013-1 Pass Through Trust Class A and Class B Pass Through Certificates, Series2013-1 Pricing Supplement dated August 1, 2013 to the preliminary prospectus supplement dated August 1, 2013 relating to the Class A Certificates and Class B Certificates referred to below (as supplemented, the “Preliminary Prospectus Supplement”) of United Airlines, Inc. (“United”). The information in this Pricing Supplement supplements the Preliminary Prospectus Supplement and supersedes the information in the Preliminary Prospectus Supplement to the extent inconsistent with the information in the Preliminary Prospectus Supplement. Unless otherwise indicated, terms used but not defined herein have the meanings assigned to such terms in the Preliminary Prospectus Supplement. Securities: Class A Pass Through Certificates, Series 2013-1 (“Class A Certificates”) Class B Pass Through Certificates, Series 2013-1 (“Class B Certificates”) Amount: CUSIP: 909319 AA3 90931Q AA5 ISIN: US909319AA30 US90931QAA58 Coupon: 4.300% 5.375% Make-Whole Spread over Treasuries: 0.40% 0.50% Available Amount under Liquidity Facility at August 15, 2014: Initial Maximum Commitment Amount Under Liquidity Facility: Public Offering Price: 100% 100% Underwriting: Credit Suisse Securities (USA) LLC Morgan Stanley & Co. LLC Deutsche Bank Securities Inc. Goldman, Sachs & Co. Citigroup Global Markets Inc. Credit Agricole Securities (USA) Inc. Natixis Securities Americas LLC Concession to Selling Group Members: 0.50% 0.50% Discount to Broker/Dealers: 0.25% 0.25% Underwriting Commission: Settlement: August 15, 2013 (T+10) closing date, the tenth business day following the date hereof The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Credit Suisse toll-free at 1-800-221-1037 or Morgan Stanley toll-free at 1-866-718-1649.
